Citation Nr: 1229868	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  05-21 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating greater than 30 percent for bilateral pes planus (flat feet).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from July 1984 to October 1994. 
This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which increased the Veteran's disability rating for bilateral pes planus from 10 percent to 30 percent disabling.  The Veteran subsequently perfected an appeal of this rating decision.   

In a May 2009 decision the Board denied the Veteran's claim for a disability rating greater than 30 percent for bilateral pes planus, among other claims.  The Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (Court).  A January 2010 Joint Motion for Partial Remand (JMR) vacated the Board's May 2009 decision with regard to this claim.  In April 2010, the Board remanded the claim for compliance with the January 2010 JMR.  In a November 2011 decision the Board increased the Veteran's disability rating for her bilateral pes planus to 50 percent disabling.  The Veteran again appealed this decision to the Court.  A June 2012 JMR vacated the Board's November 2011 decision with regard to this claim.  

As was noted in the November 2011 Board decision, the issue of entitlement to service connection for a bilateral ankle disorder secondary to the Veteran's service-connected flat feet was raised by the record in a September 2010 VA examination.  Also, in November 2011 correspondence the Veteran raised the issue of entitlement to an effective date earlier than May 15, 2007 for the assignment of a 50 percent disability rating for her service-connected bilateral pes planus.  These issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.



FINDING OF FACT

The Veteran's bilateral pes planus is manifested by tenderness and pain on the plantar surfaces of the feet, inward bowing and spasm of the Achilles tendon, and painful manipulation, with only some improvement while using orthotics.  The Veteran is in receipt of separate 10 percent disability ratings for her service-connected hallux valgus, status post Chevron osteotomy with nerve damage.


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent, and no higher, for bilateral pes planus have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic Code (DC) 5276 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that her service-connected bilateral pes planus is more disabling than currently evaluated.

General Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

Furthermore, when an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  Also, the VA General Counsel held in VAOPGCPREC 9-98 after reiterating its holding in VAOPGCPREC 23-97 that pain as a factor must be considered in the evaluation of a joint disability with arthritis and that the provisions of 38 C.F.R. § 4.59 are for consideration.

Analysis

Service treatment records that the Veteran experienced significant problems with her feet during military service.  Significantly, a June 1994 treatment record notes diagnoses of chronic myofascial pain, plantar surface, both feet, right greater than left, etiology unknown, probably mechanical in etiology; bilateral hallux valgus, status post bilateral Chevron osteomies in February 1993, with parked relief of pain, with residual intermittent discomfort on the first metatarsophalangeal joint; and congenitally short 4th toe secondary to brachmetatarsus.

The Veteran submitted a claim for service connection for a bilateral foot disorder in October 1994 and by rating decision dated in July 1995 the RO granted service connection for hallux valgus, right and left post bilateral Chevron osteotomies with neurologic damage and assigned a 10 percent disability rating for each foot effective October 5, 1994, the day after the Veteran's discharge from military service.  The 10 percent ratings were continued by rating decision dated in November 1997.  Also in the November 1997 rating decision the RO granted service connection for bilateral flat feet and assigned a separate 10 percent rating effective March 6, 1997, the date of the Veteran's claim for an increased rating for her feet.  These ratings were continued by rating decisions dated in May 2004.  

In May 2007 the Veteran submitted a claim for an increased rating for her bilateral flat feet.  In a July 2007 rating decision the RO granted service connection for radiculopathy, right lower extremity, and assigned a 20 percent disability rating effective February 27, 2004.  Subsequently, by rating decision dated in April 2008 the RO increased the Veteran's disability rating for her bilateral pes planus to 30 percent disabling effective May 15, 2007, the date of the Veteran's claim for an increased rating.  

The Veteran's bilateral pes planus is currently rated under 38 C.F.R. § 4.71a , DC 5276, acquired flatfoot.  Under DC 5276, severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, warrants a 20 percent evaluation if it is unilateral and a 30 percent evaluation if it is bilateral. 38 C.F.R. § 4.71a, DC 5276.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, warrants a 30 percent evaluation if it is unilateral and a 50 percent evaluation if it is bilateral.  Id. 

Also relevant in this decision is 38 C.F.R. § 4.71a , DC 5284, foot injuries.  Under DC 5284, a 10 percent rating contemplates moderate impairment, a 20 percent contemplates moderately severe impairment, and a 30 percent rating contemplates severe impairment. With actual loss of the use of the foot, a 40 percent rating is applicable.  

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6. 

Evidence relevant to the severity of the Veteran's bilateral pes planus includes VA examination reports dated in March 2008, and September 2010 as well as VA outpatient treatment records dated through June 2011.  

At a March 2007 VA podiatry consult, it was noted that the Veteran previously used custom orthotics, but they did not relieve her pain.  Upon examination, she had thick, diffuse hyperkeratosis on the plantar aspect of the second metatarsal head, bilaterally; on the plantar aspect of the fifth metatarsal head, bilaterally; and a small callus beneath the third metatarsal head on her left foot.  The calluses were tender to palpation.  In March 2007, April 2007, and July 2007, she was treated for painful calluses.  In July 2007, she reported that they were so painful that she could barely walk.  She had diffuse hyperkeratotic tissue on both feet. The VA podiatrist treated her by paring the callus tissue and providing gel pads and a night splint. In February 2008, a VA treatment record noted that her shoes were too narrow and tight. 

During the March 2008 VA examination for her flat feet the Veteran reported worsening hallux valgus (bunions), increased pain and pressure with numbness and tingling, and painful calluses.  She also reported her daily pain was 4/10 or greater.  The examiner noted that the Veteran bore her weight on the front of her feet, which caused deep calluses on the mid-metatarsal pads that resulted in painful pressure points.  She reported pain while standing, especially at the pressure points caused by her calluses; swelling of her feet at the arch area; redness of the metatarsal pads while standing, walking, and resting; and bilateral weakness, fatigability, and stiffness.  She also reported flare ups once to three times per month that lasted more than two but less than seven days. She reported that she could stand for 15 to 30 minutes, and walk one quarter of a mile. 

The course of her condition was noted to be progressively worse.  Her response to her current treatments was noted to be "fair."  Rest and elevation of the feet and medication were partially effective.  Application of heat and cold were not effective.  She was also treated with orthotics and regular podiatry care, such as paring of callus tissue.  The examiner noted that orthotic efficacy was "fair." 

Upon examination, there was objective evidence of pain on weight bearing at the metatarsal bases and in the same area during inversion and eversion of both feet.  She could not perform a heel toe walk for more than a few steps due to instability. Her strength was 4/5, indicating some weakness.  She bore her weight abnormally, as shown by calluses, skin breakdown, and unusual shoe wear pattern.  There was bilateral misalignment of the Achilles tendon, shown by inward bowing for both weight bearing and non weight bearing. She had pain and spasm on manipulation of the Achilles tendon.  There was bilateral misalignment of the midfoot and forefoot that was not correctible with manipulation, and manipulation was painful.  There was bilateral mild loss of sensation to light touch on the plantar surface and marked loss of sensation over the calluses. 

There was objective evidence of swelling of the central metatarsal area of her left foot.  Her left foot also had a 30 percent hallux deformity with mild rigidity during dorsiflexion of the toes.  There was left heel valgus, 5 degrees, that was correctible with manipulation.  Her right foot had a shortening of the fourth toe.  The examiner noted that she ambulated with a prone posture, that she bore her weight on the front of her feet, had a slight list to the left, and generally had poor propulsion. 

In her August 2008 Substantive Appeal, the Veteran stated that she had extreme tenderness on the bottoms of her feet.  She argued that the examiner's assessment that she had a "fair" response to orthotics and other treatment was inaccurate.  The Board notes that the Veteran is competent to describe observable symptomatology such as tenderness and whether her pain decreased while using orthotics.  Layno v. Brown, 6 Vet. App. 465, 469   (1994).  Further, through statements submitted to VA, she has consistently noted pain and tenderness on the plantar surfaces of her feet, and for this reason her statement is considered credible.  Barr v. Nicholson, 21 Vet. App. 303   (2007).

A December 2008 VA x-ray showed claw toe deformity.  A February 2010 VA treatment record noted that the Veteran had neuromas. 

As directed by the Board's April 2010 remand, the Veteran underwent a second VA examination in September 2010.  It was noted that she wore Easy Spirit shoes with no inserts.  She had pain when kneeling and squatting.  She did not use assistive devices, but reported not being able to walk more than a few yards.  For both feet, she reported pain, stiffness, fatigability, and lack of endurance while standing and walking. 

Upon examination, there was objective evidence of tenderness of her forefeet.  There was inward bowing of the Achilles tendon on weight bearing and non weight bearing.  It was partially correctible with manipulation, but manipulation was painful.  Spasm was not noted.  There was no forefoot or midfoot misalignment.  There was mild pronation of both feet.  The arches were not present on weight bearing and non weight bearing. Both heels had a 10 degree valgus deformity that was not correctible with manipulation.  There was tenderness and swelling of the feet with local numbness.  An x-ray of the left foot revealed a small dorsal talar spur and irregular talar calcaneal joint.  There was evidence of a bunionectomy with residual hallux valgus, 30 degrees.  An x-ray of the right foot revealed a larger dorsal talar spur and irregular talar-calcaneal joint.  There was evidence of a bunionectomy with early degeneration of the metatarsophalangeal joint and residual hallux valgus, 40 degrees.  The examiner noted that the Veteran's employment was impacted by her flat feet because she was assigned different duties, had increased tardiness, and increased absenteeism. 

Based upon the evidence of record, the Board finds that the Veteran's disability picture for her bilateral pes planus more closely approximates the criteria for a 50 percent evaluation.  The Veteran credibly reported that she has severe tenderness on the bottoms of her feet. In July 2007, she reported to her podiatrist that her pain was so severe that she had difficulty walking. At both of her VA examinations, she had inward displacement of her Achilles tendon with pain on manipulation.  At her May 2008 examination, spasm was noted during manipulation of the Achilles tendon.  She has been treated several times for painful calluses due to her flat feet.  These symptoms approximate the criteria for a 50 percent evaluation under DC 5276.  38 C.F.R. § 4.71a.  Although she also has symptoms that approximate the 30 percent evaluation, such as swelling, characteristic callosities, and pain on manipulation, she is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  In this case, the Board finds that a 50 percent evaluation is warranted for bilateral pes planus. 38 C.F.R. § 4.7.

As for the potential for an even higher rating, the Board notes that a 50 percent is the highest rating possible under DC 5276, the rating criteria for pes planus.  In the June 2012 JMR it was argued that the Board should consider whether the Veteran's service-connected bilateral foot disorder could be rated pursuant to DC 5284 (other foot injuries.)  See VAOPGCPREC 9-98 (DC 5284 is a more general DC which a variety of foot injuries may be rated.)  It was noted that DC 5284 has a maximum disability rating of 30 percent for severe injuries.  The JMR indicated that, upon remand, the Board should consider the applicability of DC 5284, and if applicable, whether the Veteran could obtain a rating for each foot, rendering a higher overall rating for her service-connected bilateral foot disorder.  See 38 C.F.R. § 4.26.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538   (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629   (1992).  Thus, the Board must consider whether DC 5284 is "more appropriate" than DC 5276.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  The Court has referred to "the canon of interpretation that the more specific trumps the general."  See Zimick v. West, 11 Vet. App. 45, 51   (1998) ("a more specific statute will be given precedence over a more general one . . . ." ) [quoting Busic v. United States, 446 U.S. 398, 406   (1980)]; see also Kowalski v. Nicholson, 19 Vet. App. 171 (2005). 

In this case, the RO has already separately rated the Veteran's problems with her feet.  She is in receipt of a 10 percent rating for her right hallux valgus, status post Chevron osteotomy with nerve damage (10 percent disabling), her left hallux valgus, status post Chevron osteotomy with nerve damage (also 10 percent disabling), and her bilateral pes planus (50 percent disabling).  With regard to the increased rating claim before the Board specific to bilateral pes planus, DC 5276 is deemed by the Board to be the most appropriate code, primarily because it pertains specifically to the disability at issue (pes planus) but also because it provides specific guidance as to how symptoms of this disability are to be evaluated.  Significantly, the Board find finds that the less specific and more general rating code, DC 5284, pertains to "foot injuries."  Notably, the Veteran's bilateral pes planus is not the result of a foot injury, nor is her separately service-connected hallux valgus.  Therefore, because there are specific diagnostic codes to evaluate pes planus, consideration of other diagnostic codes (particularly DC 5284) for evaluating the disability is not appropriate.  See 38 C.F.R. § 4.20.  

Also, the Board notes that when the rating schedule provides a formula for determining the total schedular rating available for a veteran's service-connected disabilities.  This is accomplished by providing a total combined disability rating.  A combined rating results from the consideration of the efficiency of the individual as affected first by the most disabling condition, then by the less disabling condition, then by other less disabling conditions, if any, in the order of severity. 38 C.F.R. § 4.25.  In this case, the Veteran is in receipt of a 50 percent disability rating for pes planus of both feet and a combined disability rating of 90 percent beginning May 15, 2007.  However, even if she were in receipt of separate 30 percent disability ratings for each foot under DC 5284, her combined rating would still be 90 percent using the combined rating under 38 C.F.R. § 4.25.  Furthermore, if the Veteran were in receipt of separate 30 percent disability ratings for each foot under DC 5284 for a generalized "foot injury" it would be inappropriate to continue the Veteran's separate 10 percent ratings for hallux valgus, status post Chevron osteotomy with nerve damage for each foot.  Therefore, the current 50 percent rating for pes planus of both feet under DC 5276 is the most appropriate rating.  

The June 2012 JMR also noted that the Board should discuss whether the Veteran could obtain a separate disability rating under DC 5280 for her hallux valgus.  In this case, the Board notes that the Veteran is already in receipt of separate 10 percent disability ratings for her service-connected hallux valgus, status post Chevron osteotomy with nerve damage.  As above, by rating decision dated in July 1995 the RO granted service connection for hallux valgus, right and left post bilateral Chevron osteotomies with neurologic damage and assigned a 10 percent disability rating for each foot effective October 5, 1994, the day after the Veteran's discharge from military service.  As such, there is no need to discuss whether the Veteran is entitled to a separate rating for her hallux valgus as directed by the June 2012 JMR, she is already in receipt of separate ratings.  As to whether the Veteran is entitled to a higher rating for her separately service-connected hallux valgus, the Board notes that the Veteran is already in receipt of 10 percent disability ratings for each foot under DC 5280 which are the highest ratings possible.    

While not argued in the June 2012 JMR, the Veteran contends that she is entitled to additional separate ratings for her additional foot problems.  Specifically, in October 2010 correspondence the Veteran wrote that she is entitled to a separate 10 percent rating under DC 5279 for Morton's Neuroma, a separate 30 percent rating under DC 5278 for claw foot, a separate 10 percent rating under DC 5277 for weak foot, and a separate 10 percent rating under DC 5283 for malunion/non-union of tarsal and metatarsal bones.  However, a review of the medical evidence noted above is negative for any indication of the claimed conditions nor any additional foot disability. 38 C.F.R. § 4.71a, DCs 5277-5283.  As such, separate ratings for the claimed foot disorders are not warranted.  

The Board has also considered her statements that her foot disabilities are worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses. Layno, 6 Vet. App. at 470.  She is not, however, competent to identify a specific level of disability of her disabilities according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  

The evidence of record reflects that the Veteran's symptomatology for the bilateral pes planus warrants no more than a 50 percent disability rating.  The Board finds that no higher rating can be assigned pursuant to any other potentially applicable diagnostic code.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case. 38 C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence that her flat feet result in a unique disability that is not addressed by the rating criteria.  DC 5276 adequately represents her symptoms of tenderness on the bottoms of her feet, painful calluses, and inward bowing of the Achilles tendon that results in spasm and pain upon manipulation.  Further, there is no evidence of frequent hospitalization or medical interventions.  Her disability does not preclude her from being employed full time as a clerk in a mental health unit.  Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation. See Thun v. Peake, 22 Vet. App 111, 115-16   (2008); see also Bagwell v. Brown, 9 Vet. App. 337   (1996). 

Total Rating Based Upon Individual Unemployability (TDIU)

The Court has held that a request for a total rating based upon individual unemployability (TDIU), whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54   (2009).  In other words, if the Veteran or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a service-connected disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability. Id.   

In this case, the Veteran has not asserted, and the evidence does not show that her service-connected foot disorders have caused unemployability.  In fact, she is employed full time.  Because there is no evidence of unemployability, further consideration of entitlement to TDIU is not required.  Jackson v. Shinseki, 587 F.3d 1106   (Fed. Cir. 2009).

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Substantially compliant notice was sent in March 2008 and June 2008 letters and the claim was readjudicated in a June 2011 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant adequate physical examinations, obtained medical opinions as to the severity of her bilateral foot disorder, and afforded the appellant the opportunity to give testimony before the Board although she declined to do so.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

A disability rating of 50 percent, and no higher, for bilateral pes planus is granted.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


